
	
		I
		111th CONGRESS
		2d Session
		S. 3784
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 3, 2010
			Referred to the Committee on Oversight and Government
			 Reform
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 4865 Tallmadge Road in Rootstown, Ohio, as the
		  Marine Sgt. Jeremy E. Murray Post Office. 
	
	
		1.Marine Sgt. Jeremy E. Murray Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 4865 Tallmadge Road in Rootstown, Ohio, shall be known and
			 designated as the Marine Sgt. Jeremy E. Murray Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Marine
			 Sgt. Jeremy E. Murray Post Office.
			
	
		
			Passed the Senate December 2,
			 2010.
			Nancy Erickson,
			Secretary
		
	
